DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   				       Double Patenting 
2.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,044,516. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 of the application is merely broader in scope than patented claims 1-18 with the addition of the string identifying the selected multiple related media content events in at least one record which is well known as detailed below in the claim rejections in view of Yates.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Yates for the mere benefit of labeling the content such that the viewer knows what type of content is being displayed.

Claim Rejections - 35 USC § 103
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.      Claims 2, 5, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., US 2004/0268413 in view of Kaya et al., US 2016/0234555, and in further view of Yates, US 2010/0153999.

      Regarding claim 2, Reid teaches of a method in a media device communicatively coupled to a display, comprising:
       by the media device, outputting, for presentation on the display, a first mosaic that includes a first set of tiles that each correspond to a media content event, (See Fig.3-5 and [0048]-[0053] which discloses a first mosaic consisting of movies);
      receiving a selection of one of the first set of tiles (See [0048]-[0053] and [0068] which discloses selection of the subset of science fiction);
      filtering media content events based on the indicated media content event (See Fig.4, [0052] and [0071]), by comparing attributes of the indicated media content event with attributes of the media content events (See Fig.4-5; [0048]-[0049] and [0068] which discloses filtering by the metadata and showing the results of the movies that fir the subset of science fiction; displaying the subsections of the hierarchy which has media content which are similar according to the selected subsection of the hierarchy; [0055] and [0068] which discloses that the sources of multimedia asset metadata which includes the description, synopsis, title, etc. are assigned within the matrix structure and that the interface is configured to play the assets if a display cell is selected and the cells metadata specifies that a list of assets should be played. Hence, the metadata/attributes of the content match the cell’s metadata in order to fill the cell with the appropriate content where the content assigned is dependent on the content metadata which is also evident in Fig.4 where the selections of the hierarchical menu narrows the content down based on the selected content which leads to content which is narrowed down based on the type of content/metadata/attributes. For Example, selecting movies yields to metadata of cells and content metadata of genres such as Sci-Fi and selecting Sci-Fi yields to content metadata consisting of at least Wizards); and 
       selecting, from the media content events, multiple related media content events (See Fig.4-5 [0048]-[0049] and [0068] which discloses filtering by the metadata and showing the results of the movies that fit the subset of science fiction; displaying the subsections of the hierarchy which has media content which are similar according to the selected subsection of the hierarchy; [0055] and [0068] which discloses that the sources of multimedia asset metadata which includes the descriptions, synopsis, title, etc. are assigned within the matrix structure and that the interface is configured to play multimedia assets if a display cell is selected and the cells metadata specifies that a list of assets should be played. Hence, the metadata/attributes of the content match the cell’s metadata in order to fill the cell with the appropriate content where the content assigned is dependent on the content metadata which is also evident in Fig.4 where the selections of the hierarchical menu narrows the content down based on the selected content which leads to content which is narrowed down based on the type of content/meta/attributes. For Example, selecting movies yields to metadata of cells and content metadata of genres such as Sci-Fi and selecting Sci-Fi yields to content metadata consisting of at least Wizards);
      in response to selecting the multiple related media content events, tagging the selecting multiple related media content events with a string (See [0055] which discloses of the asset metadata for the multimedia assets which are associated with the cell and content, wherein the title and synopsis reads on tagging the content with a strong since the metadata of title and synopsis includes a string of at least characters/letters/titles as well as bits); and
      outputting, for presentation on the display, a second media mosaic that includes a second set of tiles that each correspond to a second distinct media content event with the string (See Fig.4-5 and [0048]-[0049] and [0055] which discloses the mosaic of the science fiction movies as well as the title of the content),

        Reid is silent with respect to determining a similarity score of the media content events based on the comparison of the attributes of the indicated media content event corresponding to the selected tile with attributes of the media content events, selecting based on similarity score.
        However, in the same field of endeavor, Kaya teaches determining a similarity score of the media content events based on the comparison of the attributes of the indicated media content event corresponding to the selected tile with attributes of the media content events (See [0017] and [0021] clearly states that the tables have all the media programs on the rows and columns and each cell carries a positive real value score that represents how similar the two media programs are to each other and is further exemplified in [0040] and Fig.6. Hence, comparing relevance tables is performed by comparing similarity scores since the tables comprise of multiple scores for each row and column), selecting based on similarity score (See [0028], [0031]-[0032], and [0051] which discloses selecting the most relevant items which are based on the scores).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reid and their teachings of the filtered content and related media content events and to have incorporated the teachings of Kaya for the mere benefit of providing programs that are more likely to be desirable to the viewer.

         The combination of Reid and Kaya is silent with respect to the string identifying the selected multiple related media content events in at least one record. 
 
         However, in the same field of endeavor, Yates teaches of the string identifying the selected multiple related media content events in at least one record (See Figs.8-10 which discloses of the string labeling the multiple events of at least Dougs Favorite Genres and Favorite News channels).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reid and Kaya to have incorporated the teachings of Yates for the mere benefit of making it easier for the viewer to gauge the group of content being displayed.

         Regarding claim 5, the combination teaches the method of claim 2, further comprising: adjusting the similarity score of the selected multiple related media content events based on being tagged (See Kaya, Fig.4 and fig.6; [0050]-[0060] which discloses of adjusting the similarity scores in which a media content must have a tagged score in order to be adjusted) 
 
        Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.

         Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

         Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.

7.      Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., US 2004/0268413, in view of Kaya et al., US 2016/0234555, in view of Yates, US 2010/0153999, and in further view of McElhatten et all, US 2015/0312618.

     Regarding claim 3, the combination of Reid, Kaya, and Yates teaches the method of claim 2, further comprising:
      outputting the second media mosaic that includes the second set of tiles that each correspond to media content events (See analysis of claim 1).
     The combination is silent with respect to where the outputting is based on viewing habits of the user for a timeslot.
       However, in the same field of endeavor, McElhatten teaches of where the outputting is based on viewing habits of the user for a timeslot (See [0015]). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reid, Kaya, and Yates to have incorporated the teachings of McElhatten for the mere benefit of displaying content that is more likely to be desirable by the viewer.

       Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

8.      Claims 4, 7, 11, 14, and 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., US 2004/0268413, in view of Kaya et al., US 2016/0234555, in view of Yates, US 2010/0153999, and in further view of Del Sesto et al., US 8,413,187.

      Regarding claim 4, the combination of Reid, Kaya, and Yates teaches the method of claim 2.
      The combination is silent with respect to wherein determining the similarity score comprises: assigning points to each type of attribute of the attributes of the media content events and the attributes of the media content event corresponding to the selected tile.
       However, in the same field of endeavor, Del Sesto teaches wherein determining the similarity score comprises of assigning points to each type of attribute of the attributes of the media content events and the attributes of the media content event corresponding to the selected tile (See col.6 lines 51 to 60; col.8 lines 50 to col.10; col.13; col.15-16; Fig.8-9 which discloses of assigning points and adjusting scores of similarity according to each of the attributes including title, description, type, etc.).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reid, Kaya, and Yates to have incorporated the teachings of Del Sesto for the mere benefit of being able to give weights to certain attributes such that a more accurate reflection of similarity can be computed.

       Regarding claim 7, the combination of Reid, Kaya, and Yates teaches the method of claim 2. 
       The combination is silent with respect to wherein determining the similarity score further comprises: determining a time-based attribute shared between the attributes of the media content event corresponding the selected tile and the attributes of the media content events; adjusting the similarity score based on the determined time-based attribute.

      However, in the same field of endeavor, Del Sesto teaches of determining the similarity score further comprises: determining a time-based attribute shared between the attributes of the media content event corresponding the selected tile and the attributes of the media content events; adjusting the similarity score based on the determined time-based attribute (See Figs.7-9; See col.6 lines 51 to 60; col.8 lines 50 to col.10; col.13; col.15-16; Fig.8-9 which discloses of assigning points and adjusting scores of similarity according to each of the attributes including date and air times).

      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reid, Kaya, and Yates to have incorporated the teachings of Del Sesto for the mere benefit of being able to give weights to certain attributes such that a more accurate reflection of similarity can be computed.

      Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7.

       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7.

9.      Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., US 2004/0268413, in view of Kaya et al., US 2016/0234555, in view of Yates, US 2010/0153999, in view of Stark et al., US 2006/0020962.
         
          Regarding claim 6, the combination of Reid, Kaya, and Yates teaches the method of claim 2, further comprising: adjusting the second set of tiles for the corresponding media content events (See Reid, Fig.4; [0052]-[0055]; Kaya, [0032]-[0053] adjusting the tables/tiles).
         
     The combination is silent with respect to adjusting an order of the personal preference specified by the user for the corresponding media content events.
      However, in the same field of endeavor, Stark teaches of adjusting an order of the personal preference specified by the user for the corresponding media content events (See Stark, [0029], [0034], [0054]-[0058] and [0066] which discloses ordering the content to display by the desired order based on the user preference).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reid, Kaya, and Yates to have incorporated the teachings of Stark for the mere benefit of allowing a user to customize how the programs are ordered.

       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.

       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6.

10.      Claims 8, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al., US 2004/0268413, in view of Kaya et al., US 2016/0234555, in view of Yates, US 2010/0153999, in view of Martin et al., US 2002/0067376, and in further view of Jung et al., US 2014/0214980.

       Regarding claim 8, the combination of Reid, Kaya, and Yates teaches the method of claim 2. 
       The combination is silent with respect to determining whether to output a live video or a delayed video form the corresponding media content event; and when it is determined to output the live video, displaying live video on a tile of the second set of tiles; and when it is determined to output delayed video, displaying the delayed video on the tile of the second set of tiles.

       However, in the same field of endeavor, Martin teaches of determining whether to output a live video or a delayed video form the corresponding media content event (See [0024]-[0025], [0067], [00069], [0089], and [0103] which discloses a determination as to whether to output live broadcasts or delayed content such as recorded DVR/PVR content); and when it is determined to output the live video, displaying live video on a tile of the second set of tiles (See [0006], [0024]-[0025], [0067], [0069], [0089], and [0103] which discloses displaying a live preview in the cell wherein the content is live such as sports); and when it is determined to output delayed video, displaying the delated video on the tile of the second set of tiles (See [0006], [0024]-[0025], [0067], [0069], [0089], and [0103] which discloses displaying recorded content previews within the cell).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reid, Kaya, and Yates to have incorporated the teachings of Martin for the mere benefit of previewing and knowing what sources are outputting live content and/or recorded content such that appropriate content can be selected and outputted.
        The combination is silent with respect to further comprising determining that the output video displays ending results of an event.
         However, in the same field of endeavor, Jung teaches of determining that the output video displays ending results of an event (See [0014]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reid, Kaya, Yates, and Martin and the teachings of determining whether to output live or delayed video to have incorporated the teachings of Jung for the mere benefit of preventing spoilers from being presented.

       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8.

       Regarding claim 21, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

      				Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov